Citation Nr: 1417512	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  12-27 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel.
INTRODUCTION

The Veteran served on active duty form January 1974 to July 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In December 2013, the Veteran testified before the undersigned Veterans Law Judge by way of videoconference.  A transcript of that hearing is of record.


REMAND

The Veteran claims entitlement to service connection for a psychiatric disability, to include PTSD, related to a sexual assault that occurred in service by a fellow service member while he was in boot camp.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the appellant's service records may corroborate her account of the stressor incident.  Examples of that evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually-transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor, and allowing him the opportunity to furnish this type of evidence or advise the VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) (2013).

In addition, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); Robinette  v. Brown, 8 Vet. App. 69 (1995).  Although the Veteran is competent to report the onset of psychiatric symptoms during service, and the continuity of symptoms after service, he is not competent to diagnose or to relate any current psychiatric disability to service.  Accordingly, the Board finds that a VA examination is necessary in order to fairly decide his claim.  McLendon v. Nicholson, 20 Vet. App. (2006).  This remand will allow service connection for any and all current psychiatric disabilities to be considered. Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board notes that the Veteran underwent a VA examination in December 2011 concerning his claim for entitlement to service connection for a psychiatric disability, to include PTSD related to a sexual assault.  The examiner determined that the Veteran did not have any psychiatric disabilities.  

Subsequent to the December 2011 VA examination, the Veteran has undergone VA mental health treatment.  The records from those VA mental health treatments show notations by VA personnel of PTSD due to a military sexual assault.

The Board finds that those new records showing PTSD present a new factual basis that requires a VA examination to establish a more precise picture of the Veteran's disability and the etiology of any psychiatric disability found.

Therefore, the Board finds that additional development in necessary to address whether to Veteran has any current psychiatric disabilities that are related to service. 

VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that the Veteran should be scheduled for a VA examination to determine the nature and etiology of any psychiatric disabilities.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a psychiatrist who has not previously examined him to determine the nature and etiology of any current psychiatric disability.  The examiner must review the claims file and must note that review in the report.  A complete rationale for any opinion expressed must be provided.  The examiner's opinion should specifically address the following: 

a) Identify all psychiatric diagnoses, including reconciling past diagnoses of the December 2011 VA examination and the more recent VA mental health treatments, and provide a full multiaxial diagnosis pursuant to DSM-IV.

b)  Specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to DSM-IV. 

c)  If a diagnosis of PTSD is warranted, specify whether the diagnosis of PTSD is due to any alleged in service stressor, to include sexual trauma.  The examiner is asked to consider whether the evidence supports the Veteran's contention of in-service sexual assault that would be productive of PTSD, and whether the alleged in-service stressor was sufficient to produce PTSD pursuant to the DSM-IV criteria.  In reviewing the claims file, the examiner should identify and examine all records indicating any change in behavior or performance subsequent to the assault alleged by the Veteran to have occurred during active service and offer an opinion as to the clinical significance, if any, of any evidenced changes.

d) For any currently diagnosed psychiatric disability, other than PTSD, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each psychiatric disability is related to service or a service-connected disability.  The examiner must consider the Veteran's statements regarding continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner is requested to cite to the relevant evidence in providing the opinion. 

e) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability that a psychosis developed within one year of the Veteran's separation from service.  

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

